department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date vil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil ’s date date legend state m association o p date q date r date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue whether you m qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code_of_1986 by primarily providing services to home schooling families facts you were formed as an unincorporated association on p were incorporated on q in the state of o for insurance purposes you in article iii of the original articles of incorporation you stated that you were created to provide educational and recreational activities for the academic and social development of its member home schooling families emphasis added page in your articles of amendment filed r article il was changed to said organization is organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code or corresponding section of any future federal tax code article sec_2 of your bylaws indicated that the purpose of the corporation shall be to further the interests of home education of children by their parents and guardians by all lawful means including but not limited to support of and assistance to members of the corporation who are educating their own children at home dissemination of information regarding the rights of parents and guardians to direct the education and upbringing of their children participation in and sponsorship of conventions and educational seminars organization of field trips and extra-curricular activities for members of the corporation article sec_1 of your bylaws indicated in part that membership shall be open to all home schooling parents and guardians who support the purposes of the association and who have paid dues in the application attachments you stated that fundraising activities are conducted for the benefit of members emphasis added you stated in your date reply that the estimated use of its time resources for specific activity categories that you previously identified you also stated that the costs for these activities were borne by the parents and not the organization the key time information is shown below note that the total time does not equal activity of time resource organizing extra curricular activitie sec_1 christmas craft making talent show sewing and artwork projects valentine's day party yearbook and science fair il organizing field trips ill testing student's level of physical fitne sec_1v sponsorship of the standardized testing in the date reply you state that the organization consists of home schooling families in your date reply you state that the organization directly supports the educational efforts of the parents you have shown in the application which has estimated income and expense data that your annual dues on average account for about one third of its income page the following highlights some key financial information income expense total gifts grants etc membership fees gross inv income other revenue gross_receipts used book sales testing yearbook sales total revenue occupancy professional fees insurance testing yearbook other total expense you are receiving dollar_figure expenses for the yearly standardized student testing program this also represent sec_21 of your time resource of your income and expending dollar_figure of your you provided a copy of the state of oq home education statutes with your date reply this is summarized as follows the o statutes for a home educational programs states in part that c the parent shall provide emphasis added for an annual educational evaluation in which is documented the student's demonstration of educational progress at a level commensurate with her or his ability the parent shall select the method of evaluation emphasis added and shall file a copy of the evaluation annually with the district school superintendent's office in the county in which the student resides the annual educational evaluation shall consist of one of the following the statute then lists five possible testing options from which the parent may select the effectiveness or the uses of any particular testing methods are not in question the statute also states the district superintendent shall review and accept the results of the annual educational evaluation of the student in a home education program if the student does not demonstrate educational progress at a level commensurate with her or his ability the district school superintendent shall notify the parent in writing that such progress has not been achieved the parent emphasis added shall have year from the date of receipt of the written notification to provide remedial instruction to the student at the end of the 1-year probationary period the student shall be reevaluated as specified in paragraph c continuation in a home education program shall be contingent upon the student demonstrating educational progress commensurate with her or his ability at the end of the probationary period emphasis added page law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for educational_purposes sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 relates to- a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than_an insubstantial part of its activities emphasis added is not in furtherance of an exempt_purpose it engages primarily in sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization emphasis added or persons controlled directly or indirectly by such private interests revrul_69_175 1969_1_cb_149 a nonprofit organization formed by parents of pupils attending a private school that provides school_bus transportation for its members’ children serves a private rather than a public interest and does not qualify for exemption under sec_501 of the code when a group of individuals associate to provide a cooperative service for themselves they are serving a private interest the organization enables the participating parents to fulfill their individual responsibility of transporting their children to school thus the organization serves a private rather than a public interest accordingly it is not exempt from federal_income_tax under sec_501 of the code on the other hand revrul_75_196 1975_1_cb_155 held that an organization operating a law library whose rules limited access and use to members or their designees emphasis added of a local bar association qualified for exemption as an organization described in sec_501 the fact that the library facilities were limited to a designated class of persons was not a bar to recognition of exemption in that situation the ruling stated what is of importance is that the class benefited be broad enough to warrant a conclusion that the educational facility or activity is serving a broad public interest rather than a private interest page and is therefore exclusively educational in nature emphasis added the library facilities were found to be available to a significant number of people and the restrictions on the use of the library were primarily due to the limited size and scope of the facilities the fact that attorneys who used the library might derive personal benefit in the practice of their profession was determined to be incidental to the library’s exempt_purpose and a logical by- product of an educational process in wendy l parker rehabilitation foundation inc v commissioner of internal_revenue_service t c memo the tax_court stated the issue for our consideration is whether petitioner meets the sec_501 requirement that no part of its net_earnings inure to the benefit of a private individual thirty percent of petitioner's income emphasis added is expected to be expended for the benefit of wendy l parker the petitioner maintained that respondent should have considered actual disbursements before making any determination however the court agreed with respondent that approval or denial of tax-exempt status may be based on projected as well as actual operations the foundation was found to be formed for the benefit of wendy parker and her family and therefore was not exempt under sec_501 of the code in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes application of law sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily emphasis added in activities which accomplish c purposes sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest your stated goal is to further the interests of home education of children by their parents or guardians the activity of home schooling carries with it a substantial private benefit to the individual families the important and substantial financial and time resources devoted by you to the activity of the annual testing which is required by the state laws of o and falls directly on the parent to provide is not providing a benefit to the public the benefit accrues to the home schooling families and assists them in complying with the requirements of o in fact even if some nonmembers were to participate in a few of the m's activities the interest of the public at large is not being served over the substantial private benefit to members and to home schooling families therefore you are not engaged primarily in an exempt_purpose and your activities serve a private rather than a public interest you are like the organization in revrul_69_175 1969_1_cb_149 that served the private interests of parents by providing bus transportation to their children you serve the private interests of your members who are home schooling parents by assisting them in complying with state home schooling laws page you are unlike the organization in revrul_75_196 1975_1_cb_155 the class of individuals benefited by your activities is not broad enough to warrant a conclusion that the activities are serving a broad public interest rather than the private interests of the home schooling family members the private benefit to your membership is not incidental to your purpose-it is your purpose you are like the organization in wendy l parker rehabilitation foundation the requirement that no part of its net_earnings inure to the benefit of a private individual is a critical and important concept in the law of charity the court agreed also that approval or denial of tax-exempt status may be based on projected as well as actual operations like the organization in wendy parker you were formed for private interests the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes this concept was in better business bureau _of washington d c inc v united_states therefore your single non-exempt purpose of providing services to your membership destroys your claim for exemption applicant’s position in our fetter of date we provided you with a copy of revrul_69_175 and asked for an explanation of how you served a public and not a private purpose in your date reply you stated that the bus in revrul_69_175 was used to provide transportation for the children of the association members only your activities are open to and used by both members and nonmembers in other words the public you stated that nonmembers attend meetings specifically that doors to our meetings are always open to anyone wishing to seek information or attend any or all of our meetings further state that your information is disseminated to those who have a personal_interest in home educating’ you your date response clarified that the estimated average of nonmembers that attend meetings and or activities would be roughly therefore you serve a public interest not a private interest service response to applicant’s position as stated earlier providing services to your membership of home schooling families carries with it a substantial private benefit accruing to members each member family has made a choice to engage in the home schooling activity over utilizing the public education system the home schooling parents must comply with certain state laws your organization’s primary purpose is to assist your membership of home schooling families in complying with their personal responsibility of complying with state law the important and substantial activity of the annual testing which is required by o state law and falls directly on the parent as their responsibility is not providing a benefit to the public page your limited services to nonmembers do not serve a public purpose the individuals who would attend these meetings and or activities are most probably home schooling parents and children in fact this nonmember activity would serve as a recruiting tool for your organization thus serving your members interests and the nonmember activity would also serve the private interests of the nonmember home schooling families by helping them comply with their personal responsibility of complying with state law conclusion you state that you are directly supporting the educational efforts of your member home schooling families we agree you have tried to caricaturize yourself as an organization that is serving the public by serving members and some nonmembers however your nonmember participation does not serve a public interest furthermore the estimated average of nonmembers that attend meetings and or activities is roughly to even if your non-member activity served a public purpose this would mean that to of your activities are focused on your member home schooling families this is a substantial private benefit to members and a substantial non-exempt purpose based on both time and financial resources your testing activity is a substantial part of the organization’s purpose and is an activity that directly benefits the participating families by allowing them to comply with the requirements of o’s home schooling laws based on the facts presented above we hold that you do not meet the requirements for tax exemption under sec_501 of the code because you do not qualify for exemption as an organization described in sec_501 of the code you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process f you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications page if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely - rob choi director exempt_organizations rulings agreements page
